Citation Nr: 1710630	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  07-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include asbestosis.

2.  Entitlement to service connection for arthritis of the right hip, to include as secondary to service-connected disability. 

3.  Entitlement to service connection for arthritis of the left hip, to include as secondary to service-connected disability


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to July 1968 and from August 1969 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2011, March 2014, December 2015, and June 2016, the appeal was remanded to the RO for further development, and it now returns to the Board for appellate review. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, the Board determines that yet another remand is necessary, as the agency of original jurisdiction (AOJ) did not substantially comply with the Board's June 2016 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal was remanded in June 2016 so that outstanding VA treatment notes and VA opinions could be obtained.  The remand indicated that clinical examinations of the Veteran were not necessary unless the medical professionals offering the opinions thought they were necessary.  

Nevertheless, in-person VA examinations were scheduled for July 2016.  Then, the examinations were cancelled because the Veteran did not report, and the appeal was re-certified to the Board.  No effort was made to obtain the requisite opinions without clinical examinations, and the AOJ did not document why it was determined that opinions without examinations were not sufficient in this case.  

In a July 2016 supplemental statement of the case, the Veteran was advised that he had missed the examinations.  In September 2016, he submitted correspondence indicating that he had received the examination notice too close to the examination date to take off from work.  He further reported that he had called VA to reschedule, but VA had not returned his calls.  

In light of these circumstances, the Board determines that the appeal must again be remanded so that the AOJ can obtain the necessary VA opinions.  As before, in-person examinations need not be scheduled unless the VA examiners providing the opinion determines they are necessary. 

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claims.

2.  With respect to the Veteran's pulmonary disorder claim, obtain a VA opinion from a medical professional other than who provided the February 2016 VA opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  The medical professional must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any pulmonary disorder present during the appeal period (dating to approximately March 2004), had its clinical onset during active service or is related to any in-service disease, event, or injury, to include reported asbestos exposure.  The examiner is instructed that, for purposes of the requested opinion, asbestos exposure is conceded.  

The medical professional must address whether the Veteran has had asbestosis at any point during the appeal period and, if so, provide an opinion in response to item "a."  While review of the entire claims folder is required, attention is invited to an October 2000 private medical record from Dr. R.B that included an impression, with explanation and reference to a chest x-ray and PFTs, that the Veteran "has within a reasonable degree of medical certainty mild asbestosis."  See VBMS, Medical Treatment Record - Non-Government Facility, Receipt Date 10/6/2000, (report); Medical Treatment Record - Non-Government Facility, Receipt Date 3/31/04, (x-ray); Medical Treatment Record - Non-Government Facility, Receipt Date 3/31/04, (PFT).   

Further attention is invited to a May 2004 pulmonary function report that contained PFT results and included a heading stating "Diagnosis: asbestosis."  See VBMS, CAPRI, Receipt Date 1/13/2016.

The medical professional must also provide an opinion in response to item "a" for any pulmonary disorder present during the appeal period other than asbestos.  Attention is invited to the May 2005 VA examination report that contained PFT results and included a diagnosis of COPD with associated dyspnea and to the February 2016 Respiratory Conditions DBQ and opinion that referenced lung nodules.  With respect to the lung nodules, attention is invited to the Veteran's August 2014 statement that he received a chest x-ray in Portsmouth, Virginia in-service and was told that he had a black spot on his lungs and that he was never given any diagnosis (the Board notes that the only apparent chest x-ray from Portsmouth, Virginia referenced in the service treatment records was found on an April 1987 annual examination report, which noted no significant abnormalities; in addition, an x-ray report accompanying a post-service October 1993 VA examination noted chest x-ray impression of "[s]light increase in density in the right paratracheal region which is feld to be due to overlapping of shadows").   

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any pulmonary disorder present during the appeal period (dating to approximately March 2004) is due to or caused by the Veteran's  rhinitis and/or chronic maxillary sinusitis.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any pulmonary disorder present during the appeal period (dating to approximately March 2004) is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's rhinitis and/or chronic maxillary sinusitis.

As outlined under item "a," opinions must be provided in response to items "b" and "c" addressing any pulmonary disorder present during the appeal period, including (if appropriate) asbestosis, COPD with associated dyspnea and lung nodules.  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  With respect to the Veteran's bilateral hip claim, obtain a VA opinion from a medical professional other than who provided the February 2016 VA opinion.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  The medical professional must provide an opinion addressing the following:  

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any bilateral hip disability present during the appeal period (dating to approximately March 2004) is due to or caused by the Veteran's  lumbar spine disorder, bilateral foot disorder, and/or bilateral knee disorder.

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any bilateral hip disability present during the appeal period (dating to approximately March 2004) is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's lumbar spine disorder, bilateral foot disorder and/or bilateral knee disorder.

With respect to items "a" and "b," while review of the entire claims folder is required, attention is invited to the evidence indicating that the Veteran's service-connected disabilities have, at least at times, impacted his ability to ambulate.  For example, a January 2008 VA treatment noted the Veteran as walking with minor difficulty due to back pain, a June 2010 VA treatment note referenced the Veteran as walking with a limp today and referenced his knee as being too painful and requiring an injection the previous week and in a September 2004 statement the Veteran referenced that for approximately four years his back and down the right side of his leg "has been giving me hell to the point" where he "many times" had to limp to one side to ease the pain.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that arthritis in the hips was present within one year of the Veteran's discharge from active service in July 1993. 

While review of the entire claims folder is required, attention is invited to a February 1997 VA x-ray report, which noted a clinical history of left hip pain, and noted an impression of mild degenerative changes of the left hip.   

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, readjudicate the issues remaining on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


